 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT
 6
                        SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                     Case No. 19-CR-0352-CAB
                                                   ORDER AND JUDGMENT
 9                                                 GRANTING UNITED STATES’
            v.                                     MOTION TO DISMISS
10
11   MIRIAM ENRIQUEZ,
12
                  Defendant
13
14
15         GOOD CAUSE APPEARING based upon the motion filed by the government

16 indicating the defendant has completed the terms set forth in her deferred entry of judgment
17 agreement,
18         IT IS HEREBY ORDERED that the Information shall be dismissed against

19 Miriam Enriquez with prejudice.
20      IT IS FURTHER ORDERED bond is exonerated. Defense Counsel shall prepare

21 an order to disburse funds or release collateral.
22         IT IS SO ORDERED.
23
24         DATED: April 9, 2020

25
26                                               _______________________________
                                                 HON. CATHY ANN BENCIVENGO
27                                               UNITED STATES DISTRICT JUDGE
28


30
